                         Case 2:18-ap-01315-NB               Doc 7 Filed 11/14/18 Entered 11/14/18 14:58:32                Desc
                                                              Main Document    Page 1 of 3


                                1   JEFFREY S. WRUBLE (SBN: 94734)
                                    jwruble@buchalter.com
                                2   WILLIAM S. BRODY (SBN: 136136)
                                    wbrody@buchalter.com
                                3   BUCHALTER, A Professional Corporation
                                    1000 Wilshire Boulevard, 15th Floor
                                4   Los Angeles, CA 90017
                                    Tel: (213) 891-0700
                                5   Fax: (213) 896-0400

                                6   Attorneys for
                                    US Claims Opco, LLC and DRB Capital, LLC,
                                7   Secured Creditors and Defendants

                                8                              UNITED STATES BANKRUPTCY COURT

                                9                               CENTRAL DISTRICT OF CALIFORNIA

                           10                                            LOS ANGELES DIVISION

                           11       In re                                                  Case No. 2:17-bk-19548-NB
                           12       LAYFIELD & BARRETT, APC,                               Chapter 11
                           13                               Debtors.                       Adv. Case No. 2:18-ap-01315-NB
                           14

                           15                                                              STIPULATION BY DEFENDANTS US
                                    PHILIP JAMES LAYFIELD,                                 CLAIMS OPCO, LLC AND DRB
                           16                                                              CAPITAL, LLC AND PLAINTIFF
                                                            Plaintiff,                     PHILIP LAYFIELD RE EXTENSION
                           17                                                              OF TIME TO FILE RESPONSES TO
                                    vs.                                                    COMPLAINT
                           18
                                    RICHARD M. PACHULSKI; ADVANCED                         Status Conference:
                           19       LEGAL CAPITAL, LLC; US CLAIMS
                                    OPCO, LLC; DRB CAPITAL, LLC,                           Date: December 18, 2018
                           20                                                              Time: 11:00 a.m.
                                                            Defendants.                    Ctrm.: 1545
                           21                                                                     U.S. Bankruptcy Court
                                                                                                  255 E. Temple Street
                           22                                                                     Los Angeles, CA 90017
                           23                Philip Layfield, the plaintiff (“Plaintiff”) in the above-captioned adversary proceeding (the

                           24       “Adversary Proceeding”) in the above-captioned bankruptcy case (the “Case”), and US Claims

                           25       Opco, LLC (“USCO”) and DRB Capital, LLC (“DRB” and collectively with USCO,

                           26       “Defendants”), two named defendants in the Adversary Proceeding, through their respective

                           27       counsel, hereby represent as follows:

                           28                                                         1
     B UCHALTER                             STIPULATION BY DEFENDANTS US CLAIMS OPCO, LLC AND DRB CAPITAL, LLC AND
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                            PLAINTIFF PHILIP LAYFIELD FOR ORDER GRANTING EXTENSION OF TIME TO FILE
                                                                    RESPONSES TO COMPLAINT
                                    BN 34652495v1
                         Case 2:18-ap-01315-NB               Doc 7 Filed 11/14/18 Entered 11/14/18 14:58:32                Desc
                                                              Main Document    Page 2 of 3


                                1                                               RECITALS

                                2           A.      On October 11, 2018, Plaintiff filed the Complaint for 1. Declaratory Relief; 2.

                                3    Breach of the Covenant of Good Faith and Fair Dealing; 3. Interference with Contractual

                                4    Relations; 4. Intentional Interference with Prospective Economic Advantage; and 5. Negligence

                                5    (the “Complaint”) commencing the Adversary Proceeding.

                                6           B.      The summons issued by the Court accompanying the Complaint provides the

                                7    deadline by which Defendants are to file written responses to the Complaint as November 14,

                                8    2018 (the “Response Deadline”).

                                9           C.      Defendants and Plaintiff have had preliminary discussions regarding this matter

                           10        and agree to extend the Response Deadline for approximately 30 days to December 14, 2018.

                           11                                                 STIPULATION

                           12               Based upon the foregoing, the parties hereto stipulate and agree as follows:

                           13                1.     The Response Deadline by which Defendants are to file written responses to the

                           14       Complaint is extended to December 14, 2018 (the “Extension”).

                           15                2.     Defendants and Plaintiff agree to entry of an Order by the Court providing for the

                           16       Extension.

                           17                3.     The Extension is without prejudice to the right of either of Defendants to seek any

                           18       further extensions of the Response Deadline. Defendants and Plaintiff reserve all rights and

                           19       defenses.

                           20       DATED: November 12, 2018                      BUCHALTER, A Professional Corporation
                           21
                                                                                  By:          /s/ Willam S. Brody
                           22                                                                    WILLIAM S. BRODY
                                                                                  Attorneys for US Claims Opco,LLC
                           23                                                     and DRB Capital, LLC, Secured Creditors
                           24

                           25       DATED: November 12, 2018
                           26

                           27

                           28                                                        2
     B UCHALTER                           STIPULATION BY DEFENDANTS US CLAIMS OPCO, LLC AND DRB CAPITAL, LLC AND
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                          PLAINTIFF PHILIP LAYFIELD FOR ORDER GRANTING EXTENSION OF TIME TO FILE
                                                                  RESPONSES TO COMPLAINT
                                    BN 34652495v1
           Case 2:18-ap-01315-NB                   Doc 7 Filed 11/14/18 Entered 11/14/18 14:58:32                                    Desc
                                                    Main Document    Page 3 of 3


                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Buchalter, A Professional Corporation, 1000 Wilshire Blvd., Suite 1500, Los Angeles, CA 90017
A true and correct copy of the foregoing document entitled (specify)l: STIPULATION BY DEFENDANTS US CLAIMS
OPCO, LLC AND DRB CAPITAL, LLC AND PLAINTIFF PHILIP LAYFIELD RE EXTENSION OF TIME TO FILE
RESPONSES TO COMPLAINT


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/14/18, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL: On (date) 11/14/18, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
Philip James Layfield                              Lance S Strumpf
c/o Maximum Legal Holdings, LLC                    Law Office of Lance S. Strumpf
8 The Green, Suite 6426                            5136 Woodley Ave.
Dover, DE 19901                                    Encino, CA 91436
                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/14/18, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
OVERNIGHT MAIL:
Honorable Neil W. Bason
US Bankruptcy Court, Central
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1552 / Courtroom 1545
Los Angeles, CA 90012

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

11/14/18                             Debby Bodkin                                                  /s/ Debby Bodkin
Date                                 Type Name                                                     Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
BN 34652709V1
